Order unanimously reversed and matter remitted to *873Onondaga County Court for a hearing in accordance with the following Memorandum : A factual issue is presented, as to whether or not appellant was represented 'by counsel at the time of his previous conviction in 1950 in the State of Ohio. A hearing is required. (Appeal from order of Onondaga County Court, denying, without a hearing, motion to vacate conviction for robbery, first degree, rendered December 27, 1960.) Present — Goldman, P. J., Witmer, Gabrielli, Bastow and Henry, JJ.